DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the prior art rejections of the independent claims.
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. The examiner respectfully disagree The modification of adding a sloped face to a linear bolt would not require substantial reconstruction of the art being modified: Liang. Furthermore, the obvious statement only suggests a change in shape and not in the operation of the bolt. In summary the examiner believes that adding a sloped engagement face to a linear bolt would still be obvious and not require substantial modification.
In response to applicant's argument that "Modifying the latch of Liang in view of Tubby to merely include an angled latch face would change a principle of operation of Tubby", the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Please note that MPEP 2143.01(VI) states that a modification or combination of the prior art cannot change the principle of operation of the prior art invention being modified. A change to the principle of operation of Tubby is irrelevant in this case as no modification to Tubby is suggested or relied upon in the rejection.
In regards to the prior art rejections of the dependent claims.
Applicant’s arguments with respect to claim(s) 3, 14 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new prior art has been introduced for the rejection of these claims. The examiner agrees that a slot on the swing fastener would be difficult to achieve and has therefore introduced a more intuitive reference.
Claim Objections
Claim 20 objected to because of the following informalities:  In line 2, "a cabinet lock" should be "the cabinet lock".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7-8 , 10-13, 25-26, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang US 20170335604 A1 (hereinafter Liang) in view of Tubby et al. US 20190257121 A1 (hereinafter Tubby) and White US 8726704 B2 (hereinafter White).
In regards to claim 1, Liang teaches a drawer lock (para 1), comprising: a housing (5); a latch (10) disposed at least partially in the housing (para 20) and configured to linearly translate (fig 2, para 10) between an extended position and a retracted position (para 20) and a lever (12) disposed in the housing including: a first pivot (See reference image 1) fixed to the housing (para 21 and para 24) and configured to allow the lever to rotate relative to the housing between an engaged position and a disengaged position (para 21), a second pivot (caused by 20) coupling the lever to the latch (para 21), wherein when the lever moves toward the engaged position the latch is translated toward the retracted position (para 21), and wherein when the lever moves toward the disengaged position the latch is translated toward the extended position (para 23), and a magnetic portion (11) configured to move the lever from the disengaged position to the engaged position when a magnet (25) is within a threshold distance of the lever (para 24). Also, Liang teaches a catch (3 and 18).
However, Liang teaches a lock for a drawer not a cabinet and does not teach wherein the latch includes a latch engagement face configured to engage a catch that is inclined at an acute angle relative to a direction in which the latch translates, and wherein the latch engagement face is configured to urge the latch toward the extended position when engaged with the catch.
Tubby teaches a similar magnetic latch for a cabinet (abstract) wherein the latch includes a latch engagement face configured to engage a catch that is inclined at an acute angle (See fig 3A), and wherein the latch engagement face is configured to urge the latch toward the extended position when engaged with the catch (due to the interaction of the inclined faces, See reference image 2 for structure).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have modified Liang’s art to be use on a cabinet, as taught by Tubby, to prevent children from opening cabinets. Furthermore, it would have been obvious to modify Liang’s bolt and catch shape to include matting slopes like Tubby in order to provide for a more secure latch.
Accordingly Liang in view of Tubby teaches, the latch includes a latch engagement face configured to engage a catch that is inclined at an acute angle relative to a direction in which the latch translates (View Tubby’s fig 3A, a linear moving bolt would have an acute angle relative to the up and down movements), and wherein the latch engagement face is configured to urge the latch toward the extended position when engaged with the catch (See reference image 2, the same urging would occur on a linearly moving bolt as the interaction between the surfaces would be the same).
However, Liang in view in Tubby does not teach a ferromagnetic portion, they only teach a magnet.
White teaches a magnetically activated lock, where the magnet (700) is preferably ferromagnetic and can be used to effectively engage and disengage the locking mechanism (Col 22 line 1-4).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have improved upon Liang’s magnet by making it ferromagnetic in order to more effectively engage and disengage the latch.


    PNG
    media_image1.png
    202
    308
    media_image1.png
    Greyscale

Reference image 1

    PNG
    media_image2.png
    393
    357
    media_image2.png
    Greyscale

Reference image 2
In regards to claim 2, Liang in view in Tubby and White teaches the cabinet lock of claim 1, wherein Liang further teaches the second pivot includes a slot (on 10 in fig 2) and pin (20) arrangement.
In regards to claim 7, Liang in view in Tubby and White teaches the cabinet lock of claim 6, wherein Liang further teaches the latch engagement face is inclined toward the catch (See reference image 2).
In regards to claim 8, Liang in view in Tubby and White teaches the cabinet lock of claim 1, wherein Liang further teaches the ferromagnetic portion is magnetic (White teaches a ferromagnetic magnet, while Liang teaches a magnet, by making the change as described above the ferromagnetic portion would be magnetic).  
In regards to claim 10, Liang in view in Tubby and White teaches the cabinet lock of claim 8 further comprising the catch including a catch engagement face (see reference image 2), wherein the catch engagement face is configured to engage the latch engagement face (see reference image 2), and wherein the catch engagement face is parallel to the latch engagement face (see reference image 2).
In regards to claim 11, Liang in view in Tubby and White teaches the cabinet lock of claim 10, wherein Liang further teaches the catch engagement face extends continuously without projections, shelves, or hooks (see reference image 2).
In regards to claim 12, Liang teaches a drawer lock (para 1), comprising: a housing (5); a latch (10) disposed at least partially in the housing (para 20) and configured to translate linearly (fig 2, para 10)  between an extended position and a retracted position (para 20), wherein the latch includes a latch engagement face inclined at an acute angle relative to a direction in which the latch translates (See reference image 3); a lever (12) including: a first pivot (See reference image 1) fixed to the housing and configured to allow the lever to rotate relative to the housing between an engaged position and a disengaged position (para 21), a second pivot (20) coupling the lever to the latch (para 21), wherein when the lever moves toward the engaged position the latch is translated toward the retracted position (para 21), and wherein when the lever moves toward the disengaged position the latch is translated toward the extended position (para 23), and a magnetic portion (11) configured to move the lever from the disengaged position to the engaged position when a magnet (25) is within a threshold distance of the lever (para 24); and a catch (3) including a catch engagement face (18), wherein the catch engagement face is configured to engage the latch engagement face (para 23), wherein the catch engagement face is parallel to the latch engagement face (see para 23).
However, Liang teaches a lock for a drawer not a cabinet and does not teach wherein the latch engagement face is configured to urge the latch toward the extended position when engaged with the catch engagement face.
Tubby teaches a similar magnetic latch for a cabinet (abstract) wherein the latch includes a latch engagement face configured to engage a catch that is inclined at an acute angle, and wherein the latch engagement face is configured to urge the latch toward the extended position when engaged with the catch (due to the interaction of the inclined faces, See reference image 2 for structure).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have modified Liang’s art to be used on a cabinet, as taught by Tubby, to prevent children from opening cabinets. Furthermore, it would have been obvious to modify Liang’s bolt and catch shape to include matting slopes like Tubby in order to provide for a more secure latch.
Accordingly Liang in view of Tubby teaches, the latch includes a latch engagement face inclined at an acute angle relative to a direction in which the latch translates (View Tubby’s fig 3A, a linear moving bolt would have an acute angle relative to the up and down movements), and wherein the catch engagement face is configured to engage the latch engagement face, wherein the catch engagement face is parallel to the latch engagement face (See reference image 2), and a catch including a catch engagement face, wherein the catch engagement face is configured to engage the latch engagement face wherein the latch engagement face is configured to urge the latch toward the extended position when engaged with the catch engagement face (See reference image 2, the same urging would occur on a linearly moving bolt as the interaction between the surfaces would be the same).
To clarify, this modification makes the catch engagement face and latch engagement face the ones shown in reference image 2.
However, Liang in view in Tubby does not teach a ferromagnetic portion, they only teach a magnet.
White teaches a magnetically activated lock, where the magnet (700) is preferably ferromagnetic and can be used to effectively engage and disengage the locking mechanism (Col 22 line 1-4).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have improved upon Liang’s magnet by making it ferromagnetic in order to more effectively engage and disengage the latch.


    PNG
    media_image3.png
    904
    821
    media_image3.png
    Greyscale

Reference image 3
In regards to claim 13, Liang in view in Tubby and White teaches the cabinet lock of claim 12, wherein Liang further teaches the second pivot includes a slot (on 10 in fig 2) and pin (20) arrangement.
In regards to claim 25, Liang in view in Tubby and White teaches the cabinet lock of claim 1, wherein the cabinet lock further comprises a lockout mechanism (6, 19, and 9) which includes: a lockout slider (Liang: 19) configured to move the latch into the retracted position and maintain the latch in the retracted position (Liang: para 30), wherein the lockout slider is configured to slide between an unlocked position and a locked position (Liang: para 30), wherein the lockout slider does not affect movement of the latch between the extended position and the retracted position in the unlocked position (Liang: para 30), wherein the lockout slider maintains the latch in the retracted position in the locked position, and wherein the lockout slider includes a contact ramp  (Liang: surface of 19 contacting 10) angled relative to a direction in which the lockout slider slides (Liang: 2); and a lockout tab  (Liang: portion of 10 contacted by 19, See fig 2) formed as part of the latch, wherein the lockout slider is configured to engage the lockout tab in the locked position to inhibit the latch from moving toward the extended position, and wherein the contact ramp is configured to apply a force to the lockout tab when the lockout slider slides from the unlocked position to the locked position to move the latch from the extended position toward the retracted position (Liang: para 30).
In regards to claim 26, Liang in view in Tubby and White teaches the cabinet lock of claim 12, wherein the cabinet lock further comprises a lockout mechanism (6, 19, and 9) which includes: a lockout slider (Liang: 19) configured to move the latch into the retracted position and maintain the latch in the retracted position (Liang: para 30), wherein the lockout slider is configured to slide between an unlocked position and a locked position (Liang: para 30), wherein the lockout slider does not affect movement of the latch between the extended position and the retracted position in the unlocked position (Liang: para 30), wherein the lockout slider maintains the latch in the retracted position in the locked position, and wherein the lockout slider includes a contact ramp  (Liang: surface of 19 contacting 10) angled relative to a direction in which the lockout slider slides (Liang: 2); and a lockout tab  (Liang: portion of 10 contacted by 19, See fig 2) formed as part of the latch, wherein the lockout slider is configured to engage the lockout tab in the locked position to inhibit the latch from moving toward the extended position, and wherein the contact ramp is configured to apply a force to the lockout tab when the lockout slider slides from the unlocked position to the locked position to move the latch from the extended position toward the retracted position (Liang: para 30).

In regards to claim 28, Liang in view of Tubby and White teaches the cabinet lock of claim 1, wherein Tubby further teaches the ferromagnetic portion of the lever is magnetically attracted to the magnet within the threshold distance (White: Col 22 line 1-4 and Liang para 28).  
In regards to claim 29, Tubby in view of Tubby and White teaches the cabinet lock of claim 12, wherein Tubby further teaches the ferromagnetic portion of the lever is magnetically attracted to the magnet within the threshold distance (White: Col 22 line 1-4 and Liang para 28). 
Claims 3-5, 14-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang, Tubby and White as applied to claim 1  above, and further in view of Huang US 20060042334 A1 (hereinafter Huang).
In regards to claim 3, Liang in view in Tubby and White cabinet lock of claim 1, wherein Liang further teaches the second pivot includes a slot formed in the latch and a pin coupled to the lever, wherein the pin is disposed in the slot (see fig 2).  
However, Liang in view in Tubby and White doesn’t teach that the second pivot includes a slot formed in the lever and a pin coupled to the latch.
Huang teaches a similar linearly moving latch (30) with a similar lever (40) actuated by magnetic means (through 20) wherein the lever has a slot (46) formed in the lever and a pin (34) coupled to the latch.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used a transmission system similar to Huang in Liang as doing so would amount to a simple substitution of one known element (Liang’s transmission for linear translation) for another (Huang’s transmission for linear translation) to obtain predictable results (linear translation and a stronger connection, see Huang para 8-9, between the latch and lever, See MPEP 2141 III B). 
In regards to claim 4, Liang in view in Tubby, White, and Huang teaches the cabinet lock of claim 3, wherein Huang further teaches the slot is oblong and allows the pin to slide in the slot (see fig 6).  
In regards to claim 5, Liang teaches the cabinet lock of claim 3, wherein the slot is closed on both ends (see fig 6)
In regards to claim 14, Liang teaches the cabinet lock of claim 12, wherein the second pivot includes a slot formed in the latch and a pin coupled to the lever, wherein the pin is disposed in the slot (see fig 2).  
However, Liang doesn’t teach that the second pivot includes a slot formed in the lever and a pin coupled to the latch.
Huang teaches a similar linearly moving latch (30) with a similar lever (40) actuated by magnetic means (through 20) wherein the lever has a slot (46) formed in the lever and a pin (34) coupled to the latch.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used a transmission system similar to Huang in Liang as doing so would amount to a simple substitution of one known element (Liang’s transmission for linear translation) for another (Huang’s transmission for linear translation) to obtain predictable results (linear translation and a stronger connection, see Huang para 8-9, between the latch and lever, See MPEP 2141 III B). 
In regards to claim 15, Liang in view in Tubby, White, and Huang teaches the cabinet lock of claim 14, wherein Huang further teaches the slot is oblong and allows the pin to slide in the slot (see fig 6).  
In regards to claim 16, Liang in view in Tubby, White, and Huang teaches the cabinet lock of claim 14, wherein Huang further teaches slot is closed on both ends (fig 6).
In regards to claim 18, Liang in view in Tubby, White, and Huang teaches the cabinet lock of claim 14, wherein the ferromagnetic portion is magnetic (White teaches a ferromagnetic magnet, while Liang teaches a magnet, by making the change as described above the ferromagnetic portion would be magnetic).  
In regards to claim 19, Liang in view in Tubby, White, and Huang teaches cabinet lock of claim 14, wherein Liang further teaches the catch engagement face extends continuously without projections, shelves, or hooks (see reference image 2).
Claims 20-21, 24, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Tubby.
In regards to claim 20, Liang teaches a method of operating a drawer lock, comprising: installing a drawer lock housing on a first portion of a drawer (para 30); installing a catch on a second portion of the drawer (para 30); moving a latch of the drawer lock into an extended position where the latch extends from the drawer lock housing and where the latch includes a latch engagement face (see Reference image 3) configured to engage the catch when the first portion and the second portion of the drawer are moved relative to one another (para 20); moving a magnet (22) within a threshold distance of a lever disposed in the drawer lock housing (para 20), thereby rotating the lever about a first pivot (See reference image 1); and linearly translating the latch from the extended position to a retracted position via a second pivot (created by 20) which rotatably couples the lever to the latch, wherein when the latch is in the retracted position the latch engagement face clears the catch when the first portion and the second portion of the drawer are moved relative to one another (para 24).  
However, Liang teaches a lock for a drawer not a cabinet and does not teach wherein the latch engagement face is inclined at an acute angle relative to a direction in which the latch linearly translates and is configured to urge the latch toward the extended position when engaged with the catch.
Tubby teaches a similar magnetic latch for a cabinet (abstract) wherein the latch includes a latch engagement face configured to engage a catch that is inclined at an acute angle and wherein the latch engagement face is configured to urge the latch toward the extended position when engaged with the catch (due to the interaction of the inclined faces, See reference image 2 for structure).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have modified Liang’s art to be use on a cabinet, as taught by Tubby, to prevent children from opening cabinets. Furthermore, it would have been obvious to modify Liang’s bolt and catch shape to include matting slopes like Tubby in order to provide for a more secure latch.
Accordingly Liang in view of Tubby teaches, the latch includes a latch engagement face configured to engage the catch when the first portion and the second portion of the cabinet are moved relative to one another (See reference image 2, the faces would engage then the door is moved), wherein the latch engagement face is inclined at an acute angle relative to a direction in which the latch linearly translates (View Tubby’s fig 3A, a linear moving bolt would have an acute angle relative to the up and down movements) and is configured to urge the latch toward the extended position when engaged with the catch (See reference image 2, the same urging would occur on a linearly moving bolt as the interaction between the surfaces would be the same).
To clarify, this modification makes the catch engagement face and latch engagement face the ones shown in reference image 2.
In regards to claim 21, Liang in view of Tubby teaches the method of claim 20, wherein Liang further teaches the second pivot includes a slot (on 10 in fig 2) and pin (20) arrangement.
In regards to claim 24, Liang in view of Tubby teaches the method of claim 20, wherein the catch includes a catch engagement face parallel to the latch engagement face when the latch is engaged with the catch (See reference image 2).
In regards to claim 27, Liang in view of Tubby teaches the method of claim 20, wherein the method further comprises: sliding a lockout slider (19) from an unlocked position to a locked position (Liang: para 30), wherein the lockout slider is configured to move the latch into the retracted position and maintain the latch in the retracted position (Liang: para 30), wherein the lockout slider does not affect movement of the latch between the extended position and the retracted position in the unlocked position (Liang: para 30),  wherein the lockout slider maintains the latch in the retracted position in the lockout position; and wherein the lockout slider includes a contact ramp (Liang: surface of 19 contacting 10) angled relative to a direction in which the lockout slider slides (Liang: fig 2); and engaging a lockout tab (Liang: portion of 10 contacted by 19, see fig 2), formed as part of the latch, with the contact ramp as the lockout slider slides to the locked position, wherein the lockout slider is configured to engage the lockout tab in the locked position to inhibit the latch from moving toward the extended position, and wherein the contact ramp is configured to apply a force to the lockout tab when the lockout slider slides from the unlocked position to the locked position to move the latch from the extended position toward the retracted position (Liang: para 30).
In regards to claim 30, Tubby in view of Huang teaches the method of claim 20, wherein Tubby further teaches the magnet magnetically attracts the lever within the threshold distance, thereby rotating the lever about the first pivot (Liang para 28).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang, Tubby as applied to claim 20 above, and further in view of Huang. 
In regards to claim 22, Liang in view of Tubby teaches the method of claim 20, wherein Liang further teaches, the second pivot includes a slot formed in the latch and a pin coupled to the lever, wherein the pin is disposed in the slot (see fig 2).  
However doesn’t teach that the second pivot includes a slot formed in the lever and a pin coupled to the latch.
Huang teaches a similar linearly moving latch (30) with a similar lever (40) actuated by magnetic means (through 20) wherein the lever has a slot (46) formed in the lever and a pin (34) coupled to the latch.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used a transmission system similar to Huang in Liang as doing so would amount to a simple substitution of one known element (Liang’s transmission for linear translation) for another (Huang’s transmission for linear translation) to obtain predictable results (linear translation and a stronger connection between the latch and lever, See MPEP 2141 III B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675